I dissent particularly on the ground that on July 7, 1931, plaintiffs, by replevining the property described in the conditional sales contract, then and there made the election to terminate or rescind that contract. Edward Thompson Co. v. Brown, 171 Minn. 483, 214 N.W. 284, and cases therein cited; and the later case of Holmes v. Schnedler, 176 Minn. 483,223 N.W. 908. The replevin suit has not been dismissed. Having elected to rescind the conditional sales contract and having retaken the property, that contract is at an end and no default in its terms could thereafter arise which could operate as a cause of action under the lease. By plaintiffs' deliberate act the conditional sales contract was ended and expunged from the lease. Suppose after plaintiffs had retaken the property and disposed of it to others rent had been paid and accepted for the balance of the lease or for several months, could plaintiffs nevertheless oust defendant in an unlawful detainer action by alleging and proving a default in the terminated conditional sales contract? I think not. The jury in the first unlawful detainer action found that no rent was unpaid on September 28, 1931. By payment of the conditional sales contract, or by mutual agreement, or by plaintiffs' election to retake the property, that contract could be eliminated or severed from the lease. Plaintiffs have elected so to sever it. The proof of the pendency of the replevin action and the retaking by plaintiffs of the property was a defense to this unlawful detainer action, begun months afterward and predicated wholly on a breach of the rescinded conditional sales contract.